     Case 1:20-cr-00238-NONE-SKO Document 152 Filed 01/13/21 Page 1 of 1


1
2
3
4
5
6                              IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8      UNITED STATES OF AMERICA,                  )      Case №: 1:20-CR-00238-8-NONE
                                                  )
9                     Plaintiff,                  )                    ORDER
                                                  )               APPOINTING COUNSEL
10            vs.                                 )
                                                  )
11     JACOB RENSHAW,                             )
                                                  )
12                    Defendant.                  )
                                                  )
13
             The above named Defendant has, under oath, sworn or affirmed as to his financial
14
15    inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16    obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of

17    justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
             IT IS HEREBY ORDERED that Carrie C. McCreary be appointed to represent the above
19
      defendant in this case effective nunc pro tunc to January 8, 2021.
20
             This appointment shall remain in effect until further order of this court.
21
22
23    IT IS SO ORDERED.

24
         Dated:     January 12, 2021                             /s/
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                       -1-
